FUND PARTICIPATION AGREEMENT THIS FUND PARTICIPATION AGREEMENT (“Agreement”) made as of the day of July, 2009, by and among each of the investment companies comprising the Lord Abbett Family of Funds, including each separate investment portfolio, whether existing at the date of this Agreement or established subsequent thereto (each a “Fund” and collectively, the “Funds”), Lord Abbett DistributorLLC, a New York limited liability company (the “Distributor”), and Great-West Life & Annuity Insurance Company, a life insurance company organized under the laws of the State of Colorado, on behalf of itself and its separate account(s) listed on Schedule B (the “Company”). WHEREAS, the Funds are each registered, or are series of a company that is registered, with the Securities and Exchange Commission (“SEC”) under the Investment Company Act of 1940, as amended (the “’40 Act”), as an open-end, diversified management investment company; and WHEREAS, the Company issues certain registered and unregistered group variable annuity contracts (the “Variable Contracts”) to retirement plans intended to meet the qualification requirements of Sections 401, 403(b) or 457 of the Internal Revenue Code of 1986, as amended (the “Code”); and WHEREAS, the Company has established or will establish one or more designated separate accounts (“Separate Accounts”) to offer Variable Contracts and is desirous of having each Fund and share class thereof designated on Schedule A (each a “Portfolio” and collectively the “Portfolios”) as one of the underlying funding vehicles for such Variable Contracts; and WHEREAS, the Distributor is registered with the SEC as a broker-dealer under the Securities Exchange Act of 1934, as amended (the “’34 Act”), and acts as the Funds’ principal underwriter; and WHEREAS, to the extent permitted by applicable insurance laws and regulations, the Company intends to purchase shares of each Portfolio to fund the aforementioned Variable Contracts and each Portfolio is authorized to sell such shares to the Company at NAV; and WHEREAS, the Company intends to utilize its NSCC member broker/dealer affiliate, GWFS Equities, Inc., which is and at all times shall remain, duly registered with the SEC as a broker-dealer under the 1934 Act and a member of the FINRA, to transmit instructions for the purchase, redemption and transfer of Fund shares on behalf of the Separate Accounts, and alone, or with the assistance of a recordkeeping affiliate, to perform certain recordkeeping functions associated with the transfer of Fund shares into and out of theSeparate Accounts in order to recognize certain organizational economies. NOW, THEREFORE, in consideration of their mutual promises, the Company, the Funds, and the Distributor agree as follows: Article I.Sale of Fund Shares 1.1The Funds agree to make shares of each Portfolio (“Shares”) available to the designated Separate Accounts of the Company for the investment of purchase payments of Variable Contracts allocated to the designated Separate Accounts as provided in each Fund’s then current prospectus and statement of additional information.The Company agrees to purchase and redeem the Shares offered by the then current prospectus and statement of additional information of the Fund in accordance with the provisions of such prospectus and statement of additional information.The Company shall not permit any person other than a Variable Contract owner (“Owner”) to give instructions to the Company which would require the Company to redeem or exchange the Shares. 1.2The Funds agree to sell to the Company those Shares which the Company orders, exe­cuting such orders on a daily basis at the net asset value (“NAV”) next computed after receipt by the Fund or its designee of the order for the Shares.For purposes of this Section 1.2, the Company shall be the designee of the Funds for receipt of such orders from the designated Separate Account and receipt by such designee shall constitute receipt by the Funds; provided, to the extent not inconsistent with regulatory requirements, that the Company receives the order by 4:00 p.m. Eastern time and a Fund receives notice from the Company by telephone, by e-mail or facsimile (in each case, orally confirmed) or by such other means as the Fund and the Company may mutually agree of such order by 9:00 a.m. Eastern time on the next following Business Day.“Business Day” shall mean any day on which the New York Stock Exchange is open for trading and on which the Funds calculate NAVs pursuant to the rules of the SEC. 1.3The Funds agree to redeem on the Company’s request, any full or fractional Shares held by the Company, executing such requests on a daily basis at the NAV next computed after receipt by the Fund or its designee of the request for redemption, in accordance with the provisions of this agreement and the Fund's then current registration statement.For purposes of this Section 1.3, the Company shall be the designee of the Funds for receipt of requests for redemption from the designated Separate Account and receipt by such designee shall constitute receipt by the Funds; provided, to the extent not inconsistent with regulatory requirements, that the Company receives the request for redemption by 4:00 p.m. Eastern time and a Fund receives notice from the Company by telephone, by email or facsimile (in each case, orally confirmed) or by such other means as the Fund and the Company may mutually agree of such request for redemption by 9:00 a.m. Eastern time on the next following Business Day. 1.4The Funds shall furnish, on or before the ex-dividend date, notice to the Company of any income dividends or capital gain distributions payable on the Shares. The Company hereby elects to receive all such income dividends and capital gain distributions as are payable on a Portfolio’s Shares in additional Shares of the Portfolio. The Funds shall notify the Company or its designee of the number of Shares so issued as payment of such dividends and distributions. 1.5The Funds shall make the NAV per share for the selected Portfolios available to the Company on a daily basis, via a mutually agreeable form, as soon as reasonably practicable after the NAV per share is calculated but shall use its best efforts to make such NAV available by 6:30 p.m. Eastern time. 1.6At the end of each Business Day, the Company shall use the information described in Section 1.5 to calculate designated Separate Account unit values for the day.Using these unit values, the Company shall process each such Business Day's Separate Account transactions based on requests and premiums received by it by the close of trading on the floor of the New York Stock Exchange (currently 4:00 p.m. Eastern time) to determine the net dollar amount of Shares which shall be purchased or redeemed at that day's closing NAV per share.To the extent not inconsistent with regulatory requirements, the net purchase or redemption orders so determined shall be transmitted to the Funds by the Company by 9:00 a.m. Eastern time on the Business Day next following the Company's receipt of such requests and premiums in accordance with the terms of Sections 1.2 and 1.3 hereof. 1.7If the Company’s order requests the purchase of Portfolio Shares, the Company shall pay for such purchase by wiring federal funds to the Funds or each Fund’s designated custodial account on the day the order is transmitted by the Company.If the Company’s order requests a net redemption resulting in a payment of redemption proceeds to the Company, each Fund shall use its best efforts to wire the redemption proceeds to the Company by the next Business Day, unless doing so would require the Fund to dispose of Portfolio securities or otherwise incur additional costs.In any event, proceeds shall be wired to the Company within three Business Days or such longer period permitted by the '40 Act or the rules, orders or regulations thereunder and the Fund shall notify the person designated in writing by the Company as the recipient for such notice of such delay by 3:00 p.m. Eastern time the same Business Day that the Company transmits the redemption order to the Fund. 1.8The Funds may refuse to sell Shares of any Portfolios to any person, or suspend or terminate the offering of the Shares of any Portfolios if such action is required by law or by regulatory authorities having jurisdiction or is, in the sole discretion of the Board of Directors/Trustees of the Fund (the “Board”), deemed necessary, desirable or appropriate.Without limiting the foregoing, it has been determined that there is a significant risk that the Funds and theirshareholders may be adversely affected by short-term or excessive trading activity, particularly activity used to try and take advantage of short-term swings in the market.Accordingly, each Fund reserves the right to reject any purchase order, including those purchase orders with respect to shareholders or accounts whose trading has been or may be disruptive to the Fund or that may otherwise adversely affect the Fund.The Company agrees to use its reasonable best efforts to render assistance to, and to cooperate with, the Funds to achieve compliance with a Fund’s policies and restrictions on short-term or excessive trading activity as they may be amended from time to time, or to the extent required by applicable regulatory requirements. 1.9Issuance and transfer of Portfolio Shares will be by book entry only.Stock certificates will not be issued to the Company or the Separate Accounts.Shares ordered from Portfolios will be recorded in appropriate book entry titles for the Separate Accounts. Article II. Shareholder Services and Fees 2.1.Each respective Fund has adopted a distribution plan pursuant to Rule 12b-1 under the ’40 Act (the “Rule 12b-1 Plan”) relating to shares of each Portfolio.The Rule 12b-1 Plan, which is described in each respective Fund’s prospectus and statement of additional information, authorizes the Fund to pay distribution and/or service fees to the Distributor and authorizes the Distributor to enter into agreements with certain authorized institutions providing for the payment of distribution and/or service fees that the Distributor receives from the Fund to provide additional incentive to such authorized institutions to provide continuing information and investment services to accounts holding Shares. 2.2.The Company agrees toprovide the following shareholder services to the Portfolios: (i) responding to inquiries from Owners regarding the services performed by the Company that relate to the Portfolios; (ii) providing information to the Funds and Owners with respect to Shares of the Portfolios attributable to Owner accounts; and (iii) providing such other similar services as the parties may mutually agree, to the extent permitted under applicable federal and sate requirements (collectively, the “Shareholder Services”). 2.3.Except as specified in Sections 1.2 and 1.3, in connection with the rendering of the Shareholder Services described in this Article II, the Company shall be deemed to be independent of, and have no authority to act as agent for, the Funds and the Distributor. 2.4.Subject to Section 2.5, the Distributor shall pay the Company a fee (the “Service Fee”) for its rendering of the Shareholder Services.The Service Fee shall be calculated monthly and paid quarterly at the annual rate set forth on Schedule C attached hereto and made a part of this Agreement.The parties agree that the Service Fee paid to the Company is for shareholder services only and does not constitute payment in any manner for investment advisory services or for costs of distribution. 2.5.The parties hereto acknowledge that each Fund maintains the right at any time and from time to time without prior notice to the Company to amend its current Prospectus and its Rule 12b-1 Plan subject to the terms thereof and Rule 12b-1, which may include amending the amounts received by the Distributor and the Service Fee paid to the Company.The Company understands that the Distributor pays the Service Fee out of the payments it receives from the Funds pursuant to the Rule 12b-1 Plan and that the Funds may increase or decrease the annual rates in their sole discretion.The Company therefore agrees to accept as Service Fee compensation hereunder such amount as the Distributor receives from the Funds with respect to each Portfolio.After the effective date of any change in or discontinuance of any schedule of Service Fee or the termination of a Rule 12b-1 Plan, any Service Fee will be allowable or payable to the Company only in accordance with such change, discontinuance or termination.If the Distributor overpays any Service Fee, the Company will promptly remit such overpayment.The Company agrees to disclose the receipt of Service Fees to Owners to the extent required by law. 2.6.All expenses incident to performance by each party of its respective duties under this Agreement shall be paid by that party, unless otherwise specified in Schedule D of this Agreement. Article III.Representations and Warranties 3.1The Company represents and warrants that it is an insurance company duly organized and in good standing under the laws of the State of Colorado and that it has legally and validly established each respective designated Separate
